Title: From George Washington to the U.S. Senate, 26 January 1796
From: Washington, George
To: Senate


          
            [Philadelphia] United StatesJanry 26. 1796.
            Gentlemen of the Senate,
          
          I nominate William Cushing, of Massachusetts, to be Chief Justice of the Supreme Court of the United States
          Samuel Chase, of Maryland, to be one of the associate Justices of the Supreme Court of the United States; vice John Blair resigned and
          
          James McHenry, of Maryland to be Secretary for the Department of War.
          
            Go: Washington
          
        